PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/951,421
Filing Date: 12 Apr 2018
Appellant(s): Stöcker et al.



__________________
Kale, John Paul
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 26 July 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 26 March 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection of claims 1-13 and 15-21 under 35 U.S.C. 112(b) and the rejection of claims 1-13, 15-18, 20, and 21 under 35 U.S.C. 101 were withdrawn in the Advisory Action of 7 June 2021.

(2) Response to Argument
In the Appeal Brief of 26 July 2021, the Appellant argues that the rejections of claims 1-13 and 15-21 under 35 U.S.C. 103 are in error and should be reversed.  Examiner respectfully disagrees with the Appellant’s position and addresses each argument in turn below.
On pages 6-10 of the Appeal Brief, the Appellant alleges that Orsini does not teach or suggest “wherein the peer-to-peer module is configured to provide at least the measured quantity parameter to the decentralized register,” as recited in claims 1 and 19, and the step of “providing at least the measured quantity parameter to a decentralized register of a peer-to-peer network by the peer-to-peer module,” as recited 
Examiner respectfully disagrees.  Appellant’s distinction between a “token value” and the claimed “measured quantity parameter” is not a meaningful one in the context of Orsini.  Orsini explicitly teaches that the token value “contains the quantity of energy generated” (Orsini, [0022]; Provisional, [012]). Furthermore, the transactions described in Orsini are transactions of token values (Orsini, [0021], [0025], [0039]; Provisional, [011], [015], [029]). Thus, by providing the token value to the decentralized register, the measured quantity parameter is inherently provided.  As noted in the Advisory Action of 7 June 2021, Appellant’s attempted distinction between the “token value” and the “measured quantity parameter” is illegitimate, because use of a token value that “contains the quantity of energy generated” is essentially the same as conversion from one unit of measurement (e.g. kilowatt-hours) to another (e.g. joules).  In no technologically meaningful way does the token value differ from the measured quantity value – it is simply the same quantity of energy represented in units of tokens, just as a measurement in kilowatt-hours converted to joules is still the same quantity of energy in units of joules.       
On pages 7-9 of the Appeal Brief, Appellant alleges that the above argument of the Examiner “fails to take into account the requirements of the claim,” because “reporting the actual measured quantity parameter provides another means of auditing the peer-to-peer network and verifying transactions.”  In the first place, this argument is moot because such verification is not a “requirement of the claim,” but is rather an 
On pages 9-10 of the Appeal Brief, the Appellant responds to the argument of the Second Advisory Action (which is essentially that of the paragraph above) by simply reiterating the position that they have “demonstrated” why the alleged distinction between the token value and measure quantity parameter matters, while ignoring the reality that the Examiner’s argument refutes their position that an unclaimed verification process has anything to do with the use of token values at all.  Appellant again alleges that they have provided an example where a token value would not agree with the measured quantity parameter.  On the contrary,  it is impossible for the token to not agree with the measured quantity parameter, because it explicitly contains that parameter, as noted multiple times above.  In reality, the Appellant has merely provided an example in which two measured values (one by the producer and one by the recipient of energy) do not agree.  Whether one of those measurements has been reported in units of tokens is immaterial.

Examiner respectfully disagrees with the Appellant’s assessment of Orsini.  Appellant alleges that Orsini uses servers “for all other purposes,” but does not specify what those purposes are or why they necessitate communication between a meter and a central server.  Furthermore, the Appellant has not produced any evidence commensurate with their allegations.  On the contrary, the cited paragraph of the Orsini provisional only mentions servers as optional exemplary types of computer devices that may be used, does not specifically teach communication with a meter or any TAG element, and does not mention their role other than “providing portions of the necessary operations.”  Clearly, Orsini does not intend the use of servers as an exclusive embodiment, because every single mention of the word “server” in the specification indicates that they are exemplary or optional components.  
On the other hand, the use of blockchain is pivotal to the invention of Orsini, as can readily be seen from both the title of the application itself and paragraph [0019] (Provisonal, [010]), which teaches that the network uses “an open-source, cryptographically-secure, decentralized application platform of control that is built on blockchain technology.”  Clearly, the use of blockchain is an important aspect of Orsini 
On pages 11-12 of the Appeal Brief the Appellant alleges a potential new ground of rejection in the Examiner’s questioning of whether “the meter does not communicate with a central server” is truly limiting on claims directed to the meter per se.  Examiner respectfully disagrees.  There are no new grounds of rejection presented and the limitation in question has been validly rejected in all claims.  Pursuant to In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978), “lack of novelty is the epitome of obviousness.” May, 574 F.2d at 1089, 197 USPQ at 607.  Thus, the rejection over Orsini in view of Wright holds valid even if no communication with a central server is merely intended use for certain claims. 
On page 12 of the Appeal Brief, the Appellant further argues that the Examiner’s alleged error with respect to claims 1, 19, and 20 apply equally to claims 2 and 21.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LIAM R CASEY/Examiner, Art Unit 2862                                                                                                                                                                                                        
Conferees:
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864  

                                                                                                                                                                                                      
/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.